
	
		II
		111th CONGRESS
		2d Session
		S. 3957
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Reed (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a medical education trust fund, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Graduate Medical Education
			 Reform Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Medicare indirect medical education performance
				adjustment and primary care training bonus.
					Sec. 3. Payments for graduate medical education to hospitals
				not otherwise eligible for payments under the Medicare program.
					Sec. 4. Increasing graduate medical education
				transparency.
					Sec. 5. Establishment of trust fund.
					Sec. 6. Partial financing for trust fund from fees on insured
				and self-insured health plans.
				
			2.Medicare
			 indirect medical education performance adjustment and primary care training
			 bonusSection 1886(d)(5)(B) of
			 the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)) is amended—
			(1)by redesignating
			 the clause (x) as added by section 5505(b) of the Patient Protection and
			 Affordable Care Act as clause (xi); and
			(2)by adding at the
			 end the following new clauses:
				
					(xii)Adjustment for
				performance
						(I)In generalThe
				Secretary shall establish and implement procedures under which the amount of
				payments that a hospital would otherwise receive for indirect medical education
				costs under this subparagraph for discharges occurring during an applicable
				period is adjusted based on the performance of the hospital on measures of
				health care work force priorities specified by the Secretary.
						(II)MeasuresThe
				measures of health care workforce priorities specified by the Secretary under
				this clause shall include the extent of training provided in—
							(aa)primary care (as defined in subclause
				(VII)), excluding fellowships;
							(bb)a variety of settings and
				systems;
							(cc)the coordination of patient care across
				settings;
							(dd)the relevant cost and value of various
				diagnostic and treatment options;
							(ee)interprofessional and multidisciplinary
				care teams;
							(ff)methods for identifying system errors
				and implementing system solutions; and
							(gg)the use of health information
				technology.
							(III)Measure development
				procedures
							(aa)In generalThe measures
				of health care workforce priorities specified by the Secretary under this
				clause shall be measures that have been adopted or endorsed by a consensus
				organization (such as the Accreditation Council for Graduate Medical Education
				or the Commission on Osteopathic College Accreditation), that include measures
				that have been submitted by teaching hospitals and medical schools, and that
				the Secretary identifies as having used a consensus-based process for
				developing such measures.
							(bb)Proposed set of
				measuresNot later than January 1, 2013, the Secretary shall
				publish in the Federal Register a proposed set of measures for use under this
				clause. The Secretary shall provide for a period of public comment on such
				measures.
							(cc)Final set of
				measuresNot later than June 30, 2013, the Secretary shall
				publish in the Federal Register the set of measures to be specified by the
				Secretary for use under this clause.
							(IV)AdjustmentSubject
				to subclause (V), the Secretary shall determine the amount of any adjustment
				under this clause to payments to a hospital under this subparagraph in an
				applicable period. Such adjustment may not exceed an amount equal to 3 percent
				of the total amount that the hospital would otherwise receive under this
				subparagraph in such period.
						(V)Budget neutralIn
				making adjustments under this clause, the Secretary shall ensure that the total
				amount of payments made to all hospitals under this subparagraph for an
				applicable period is equal to the total amount of payments that would have been
				made to such hospitals under this subparagraph in such period if this clause
				and clause (xii)(III) had not been enacted.
						(VI)Primary care
				definedIn this clause, the term primary care means
				family medicine, general internal medicine, general pediatrics, preventive
				medicine, obstetrics and gynecology, and psychiatry.
						(VII)Applicable period
				definedIn this clause, the term applicable period
				means the 12-month period beginning on July 1 of each year (beginning with
				2013).
						(xiii)Bonus payment for training in
				primary care
						(I)In generalSubject
				to subclause (III), in the case of discharges occurring during an applicable
				period, in addition to the amount of payments that a hospital receives for
				indirect medical education costs under this subparagraph for such discharges
				(determined after any adjustment under clause (xii)), there shall also be paid
				to the hospital an amount equal to 1 percent of such payments if, during such
				applicable period, at least 33 percent of full-time equivalent residents
				(excluding fellowships) enrolled in the hospital's medical residency training
				programs were enrolled in medical residency training programs in primary care
				(as defined in clause (xii)(VI)).
						(II)Payments from Medical Education Trust
				FundPayments to hospitals
				under subclause (I) shall be made from the Medical Education Trust Fund under
				section 9512 of the Internal Revenue Code of 1986.
						(III)LimitationThe
				total of the payments made to eligible hospitals under subclause (I) with
				respect to an applicable period shall not exceed an amount equal to the funds
				appropriated to such Trust Fund under subsection (b)(1) of such section 9512
				for the fiscal year ending on September 30 of such applicable
				period.
						.
			3.Payments for
			 graduate medical education to hospitals not otherwise eligible for payments
			 under the Medicare programTitle XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) is amended by adding at the end the following new
			 section:
			
				1899B.Graduate medical education payments for hospitals not
		  otherwise eligible(a)Program
						(1)In
				generalThe Secretary shall establish a program under which
				payments are made to eligible hospitals for each applicable period for direct
				expenses and indirect expenses associated with operating approved graduate
				medical residency training programs.
						(2)RequirementsUnder
				the program under paragraph (1), the provisions of section 340E of the Public
				Health Service Act shall apply to payments to eligible hospitals in a similar
				manner as such provisions apply to payments to children's hospitals under such
				section 340E, except that—
							(A)payments to
				eligible hospitals under the program shall be made from the Medical Education
				Trust Fund under section 9512 of the Internal Revenue Code of 1986; and
							(B)the total of the
				payments made to eligible hospitals under the program in an applicable period
				shall not exceed an amount equal to—
								(i)the funds
				appropriated to such Trust Fund under subsection (b)(1) of such section 9512
				for the fiscal year ending on September 30 of such applicable period;
				minus
								(ii)the total amount
				of payments made to hospitals under section 1886(d)(5)(B)(xiii) in applicable
				period.
								(b)Eligible
				hospital definedIn this section, the term eligible
				hospital means the following hospitals:
						(1)A children's
				hospital (as defined in section 340E(g)(2) of the Public Health Service
				Act).
						(2)A freestanding
				psychiatric hospital that has—
							(A)90 percent or
				more inpatients under the age of 18;
							(B)its own Medicare
				provider number as of December 6, 1999; and
							(C)an accredited
				residency program.
							(3)A
				hospital—
							(A)that annually has
				at least 3,000 births;
							(B)for which less
				than 4 percent of the total annual discharges from the hospital are Medicare
				discharges of individuals who, as of the time of the discharge—
								(i)were entitled to,
				or enrolled for, benefits under part A; and
								(ii)were not
				enrolled in—
									(I)a Medicare
				Advantage plan under part C;
									(II)an eligible
				organization under section 1876; or
									(III)a PACE program
				under section 1894;
									(C)that has its own
				Medicare provider number; and
							(D)that has an
				accredited residency program.
							(c)Applicable
				period definedIn this section, the term applicable
				period has the meaning given that term in section
				1886(d)(5)(B)(xii)(VII).
					(d)RegulationsThe
				Secretary shall promulgate regulations to carry out this
				section.
					.
		4.Increasing
			 graduate medical education transparency
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of Health and Human Services
			 shall submit to Congress and the National Health Care Workforce Commission
			 under section 5101 of the Patient Protection and Affordable Care Act a report
			 on the graduate medical education payments that hospitals receive under the
			 Medicare program. The report shall include the following information with
			 respect to each hospital that receives such payments:
				(1)The direct
			 graduate medical education payments made to the hospital under section 1886(h)
			 of the Social Security Act (42 U.S.C. 1395ww(h)).
				(2)The indirect
			 medical education payments made to the hospital under section 1886(d)(5)(B) of
			 such Act (42 U.S.C. 1395ww(d)(1)(B)).
				(3)The number of
			 residents counted for purposes of making the payments described in paragraph
			 (1).
				(4)The number of
			 residents counted for purposes of making the payments described in paragraph
			 (2).
				(5)The number of
			 residents, if any, that are not counted for purposes of making payments
			 described in paragraph (1).
				(6)The number of
			 residents, if any, that are not counted for purposes of making payments
			 described in paragraph (2).
				(7)The percent that
			 the payments described in paragraphs (1) and (2) that are made to the hospital
			 make up of the total costs that the hospital incurs in providing graduate
			 medical education, including salaries, benefits, operational expenses, and all
			 other patient care costs.
				5.Establishment of
			 trust fund
			(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to establishment of trust funds) is amended by adding at the
			 end the following new section:
				
					9512.Medical
				education trust fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Medical Education Trust
				Fund (hereafter in this section referred to as the Trust
				Fund), consisting of such amounts as may be appropriated or credited to
				such Trust Fund as provided in this section and section 9602(b).
						(b)Transfers to
				fund
							(1)AppropriationsThere
				are hereby appropriated to the Trust Fund in each fiscal year (beginning with
				fiscal year 2013) the sum of an amount equivalent to one-half (or, in the case
				of fiscal year 2013, two-thirds) of the net revenues received in the Treasury
				from the fees imposed under subchapter B of chapter 34 (relating to fees on
				health insurance and self-insured plans).
							(2)Limitation on
				transfersNo amount may be appropriated or transferred to the
				Trust Fund on and after the date of any expenditure from the Trust Fund which
				is not an expenditure permitted under this section. The determination of
				whether an expenditure is so permitted shall be made without regard to—
								(A)any provision of
				law which is not contained or referenced in this chapter or in a revenue Act;
				and
								(B)whether such
				provision of law is a subsequently enacted provision or directly or indirectly
				seeks to waive the application of this paragraph.
								(c)TrusteeThe
				Secretary of Health and Human Services shall be a trustee of the Trust
				Fund.
						(d)Expenditures
				from trust fundAmounts in the Trust Fund are available, without
				further appropriation, to the Secretary of Health and Human Services for making
				payments under sections 1886(d)(5)(B)(xiii) and 1899B of the Social Security
				Act.
						(e)Net
				revenuesFor purposes of this section, the term net
				revenues means the amount estimated by the Secretary of the Treasury
				based on the excess of—
							(1)the fees received
				in the Treasury under subchapter B of chapter 34, over
							(2)the decrease in
				the tax imposed by chapter 1 resulting from the fees imposed by such
				subchapter.
							.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Sec. 9512. Medical Education
				Trust
				Fund.
					
					.
			6.Partial
			 financing for trust fund from fees on insured and self-insured health
			 plans
			(a)Imposition of
			 feeSection 4375(a) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 $2 and inserting $4; and
				(2)by striking
			 $1 and inserting $3.
				(b)Conforming
			 amendment to the Patient-Centered Outcomes Research Trust
			 FundSection 9511(b)(1)(E) of the Internal Revenue Code of 1986
			 is amended by inserting one-half (or, in the case of fiscal year 2013,
			 one-third) of after equivalent to.
			
